In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-19-00031-CV



                         BILLY RAY JOHNSON, ET AL., Appellants

                                               V.

                             BANCORPSOUTH BANK, Appellee



                           On Appeal from the County Court at Law
                                    Bowie County, Texas
                               Trial Court No. 18C0906-CCL




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss


________________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION
       BancorpSouth Bank filed a complaint for forcible detainer against Billy Ray Johnson on

July 26, 2018, in cause number 18C0906-CCL, styled BancorpSouth Bank v. Billy Ray Johnson,

et al. On August 27, 2018, the trial court entered an order consolidating cause number 18C0906-

CCL with cause number 14C0397-CCL, styled Juan Pena Garcia v. Billy Ray Johnson. The

consolidation order stated that “the parties shall be realigned in the new single case as follows:

Cause No. 18C0906-CCL.”

       On March 20, 2019, the trial court entered an order granting nonsuit on the motion of

BancorpSouth, purporting to nonsuit BancorpSouth’s claims against Johnson and Garcia. Johnson

attempts to appeal the order of nonsuit, which effectively eliminated BancorpSouth’s claims

against him. Because BancorpSouth never asserted any claims against Garcia, it had no claims

against him to nonsuit.     Instead, Garcia’s claims against Johnson were consolidated with

BancorpSouth’s claims in the trial court’s August 27 order. Garcia’s claims against Johnson have

not been nonsuited and remain live claims in the trial court.

       Our jurisdiction, as an appellate court, is constitutional and statutory in nature. See TEX.

CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2018). Unless we are given

specific authority over an appeal from a particular type of order, we have jurisdiction only over

appeals from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). It

appears that the order from which Johnson attempts to appeal was not a final, appealable order.

See id. at 191; Henderson v. S. Farm Bureau Ins. Co., 370 S.W.3d 1 (Tex. App.—Texarkana 2012,

pet. denied). “A final judgment is one that disposes of all parties and issues in a lawsuit.”


                                                 2
Henderson, 370 S.W.3d. at 4. The order in this case does not dispose of all parties and issues in

the lawsuit.

       By letter dated April 30, 2019, we informed Johnson of this potential defect in our

jurisdiction and afforded him the opportunity to demonstrate proper grounds for our retention of

the appeal. While Johnson filed a response, he failed to identify any authority to contradict the

conclusion that we are without jurisdiction over this appeal.

       In light of the foregoing, we dismiss the appeal for want of jurisdiction.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       May 21, 2019
Date Decided:         May 22, 2019




                                                 3